                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 BRANDI CLANIN and
 THOMAS CLANIN,
 Plaintiffs,
                                                                   Case No. 19–CV–00863–JPG
 v.

 DEPUY SYNTHES, INC.,
 Defendant.

                                        JUDGMENT

       This matter having come before the Court, and the Court having granted Plaintiffs Brandi

and Thomas Clanin’s motion for voluntary dismissal,

       IT IS HEREBY ORDERED AND ADJUDGED that the Complaint against Defendant

DePuy Synthes, Inc. is DISMISSED WITHOUT PREJUDICE.



Dated: Wednesday, April 8, 2020                    MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
